Fisi-i, C. J.
An action for damages was brought in the city court of Cairo, and, in accordance with the provision in section 35 of the act establishing the city court of Whigham (Georgia Laws 1906, p. 379), was transferred by the judge of the city court of Cairo to the city court of Whigham. On the trial in the latter court a verdict was rendered for the plaintiffs. The defendants by a writ of certiorari carried the case to the superior court. In the petition for certiorari it was for the' first time sought to attack the validity of the provision of the act establishing the city court of Whigham, in respect of the power given to the judge of the city court of Cairo to transfer the case to the city court of Whigham, on the ground that such provision of the act was violative of specified provisions of the constitution. Accordingly, no such constitutional question was properly presented for decision by the judge of the superior court (see Meeks v. Guckenheimer, 102 Ga. 710, 29 S. E. 486; Bolton v. City of Newnan, 147 Ga. 400, 94 S. E. 236; Patterson v. Bank of Alapaha, 148 Ga. 357, 96 S. E. 863); and the writ of error sued to review his judgment overruling the petition for certiorari was properly returnable to the Court of Appeals, and not to the Supreme Court. The case is therefore transferred to the Court of Appeals.

All the Justices concur.